Case 17-11213 Doc 557 Filed 05/03/19 Entered 05/03/19 14:13:39 Main Document Page 1 of
                                           14
Mar 2019 MOR Balance Sheet
Schedule 2-B
Case Number: 17-11213
First NBC Bank Holding Company

                                             Comparative Balance Sheet


                                 11-May-17       31-May-17       30-Jun-17      31-Jul-17      31-Aug-17       30-Sep-17       31-Oct-17      30-Nov-17      31-Dec-17
Assets

Cash                         $       837,037          65,407 $       65,387 $       71,758 $      666,240 $       666,206 $        72,194 $       52,175 $      332,018
Accounts Receivable          $     2,069,359 $     2,069,359 $    2,069,359 $    2,069,359 $    2,069,359 $     2,069,359 $     2,069,359 $    2,069,359 $    1,500,000
Prepaid expenses
Other                        $      587,322 $       587,322 $       587,322 $      587,322 $          -    $          -    $      593,687 $      593,687 $          -

                             $           -   $           -
Total Assets                 $     3,493,718 $     2,722,088 $    2,722,068 $    2,728,439 $    2,735,599 $     2,735,565 $     2,735,240 $    2,715,221 $    1,832,018

Liabilities

Post-petition liabilities:
Accounts Payable             $          -    $       24,386 $        59,555 $       81,432 $      128,716 $       172,046 $       288,901 $      310,467 $      175,104
                                                                                                                                                                                                                     14




Pre-petition liabilities:
Accounts Payable             $ 1,057,572 $ 1,057,572 $ 1,057,572 $ 1,057,572 $ 1,057,572 $ 1,057,572 $ 1,057,572 $ 1,057,572 $ 1,057,572
Notes Payable-unsecured      $ 60,000,000 $ 60,000,000 $ 60,000,000 $ 60,000,000 $ 60,000,000 $ 60,000,000 $ 60,000,000 $ 60,000,000 $ 60,000,000
Other unsecured debt

Total Liabilities            $ 61,057,572 $ 61,081,958 $ 61,117,126 $ 61,139,004 $ 61,186,288 $ 61,229,618 $ 61,346,473 $ 61,368,039 $ 61,232,676

Equity                       $ (57,563,854) $ (58,359,870) $ (58,395,059) $ (58,410,565) $ (58,450,689) $ (58,494,053) $ (58,611,233) $ (58,652,818) $ (59,400,658)

Total Liabilities & Equity   $     3,493,718 $     2,722,088 $    2,722,068 $    2,728,439 $    2,735,599 $     2,735,565 $     2,735,240 $    2,715,221 $    1,832,018
                                                                                                                                                                          Case 17-11213 Doc 557 Filed 05/03/19 Entered 05/03/19 14:13:39 Main Document Page 2 of
Mar 2019 MOR Balance Sheet
Schedule 2-B
Case Number: 17-11213
First NBC Bank Holding Company

                                             Comparative Balance Sheet, cont'd.


                                 31-Jan-18       28-Feb-18       31-Mar-18        30-Apr-18       31-May-18       30-Jun-18       31-Jul-18       31-Aug-18       30-Sep-18
Assets

Cash                         $    1,764,611 $     1,764,611 $      1,409,162 $      1,409,042 $     1,292,263 $    1,230,120 $     1,110,850 $     1,048,181 $       946,530
Accounts Receivable          $          -   $           -   $            -                    $           -   $          -   $           -   $           -   $           -
Prepaid expenses
Other                        $          -    $          -    $          -                     $          -    $          -    $           -   $          -    $          -


Total Assets                 $    1,764,611 $     1,764,611 $      1,409,162 $      1,409,042 $     1,292,263 $    1,230,120 $     1,110,850 $     1,048,181 $       946,530

Liabilities

Post-petition liabilities:
Accounts Payable             $      250,050 $       350,452 $        46,545 $        169,788 $        90,822 $        71,402 $       151,346 $        96,245 $         6,384
                                                                                                                                                                                                                          14




Pre-petition liabilities:
Accounts Payable             $ 1,057,572 $ 1,057,572 $ 1,057,572 $ 1,057,572 $ 1,057,572 $ 1,057,572 $ 1,057,572 $ 1,057,572 $ 1,057,572
Notes Payable-unsecured      $ 60,000,000 $ 60,000,000 $ 60,000,000 $ 60,000,000 $ 60,000,000 $ 60,000,000 $ 60,000,000 $ 60,000,000 $ 60,000,000
Other unsecured debt

Total Liabilities            $ 61,307,622 $ 61,408,024 $ 61,104,116 $ 61,227,360 $ 61,148,394 $ 61,128,974 $ 61,208,918 $ 61,153,817 $ 61,063,956

Equity                       $ (59,543,011) $ (59,643,413) $ (59,694,955) $ (59,818,318) $ (59,856,130) $ (59,898,854) $ (60,098,068) $ (60,105,636) $ (60,117,426)

Total Liabilities & Equity   $    1,764,611 $     1,764,611 $      1,409,162 $      1,409,042 $     1,292,263 $    1,230,120 $     1,110,850 $     1,048,181 $       946,530
                                                                                                                                                                               Case 17-11213 Doc 557 Filed 05/03/19 Entered 05/03/19 14:13:39 Main Document Page 3 of
Mar 2019 MOR Balance Sheet
Schedule 2-B
Case Number: 17-11213
First NBC Bank Holding Company

                                 Comparative Balance Sheet, cont'd.


                                 31-Oct-18        30-Nov-18       31-Dec-18       31-Jan-19       28-Feb-19       31-Mar-19
Assets

Cash                         $      943,259 $        942,432 $        891,746 $      837,624 $       837,037 $       811,318
Accounts Receivable          $          -   $            -   $            -   $          -   $           -   $           -
Prepaid expenses
Other                        $           -    $          -    $          -    $           -   $          -    $          -


Total Assets                 $      943,259 $        942,432 $        891,746 $      837,624 $       837,037 $       811,318

Liabilities

Post-petition liabilities:
Accounts Payable                   23,698.02 $        90,790 $        52,662 $        14,878 $        55,846 $        58,888
                                                                                                                                                                          14




Pre-petition liabilities:
Accounts Payable             $ 1,057,572 $ 1,057,572 $ 1,057,572 $ 1,057,572 $ 1,057,572 $ 1,057,572
Notes Payable-unsecured      $ 60,000,000 $ 60,000,000 $ 60,000,000 $ 60,000,000 $ 60,000,000 $ 60,000,000
Other unsecured debt

Total Liabilities            $ 61,081,270 $ 61,148,362 $ 61,110,234 $ 61,072,450 $ 61,113,418 $ 61,116,460

Equity                       $ (60,138,010) $ (60,205,930) $ (60,218,488) $ (60,234,826) $ (60,276,381) $ (60,305,142)

Total Liabilities & Equity   $      943,259 $        942,432 $        891,746 $      837,624 $       837,037 $       811,318
                                                                                                                               Case 17-11213 Doc 557 Filed 05/03/19 Entered 05/03/19 14:13:39 Main Document Page 4 of
Mar 2019 Income Statement
Schedule 2-C
Case Number: 17-11213
First NBC Bank Holding Company
                                        Income Statement




                          May-17 Jun-17 Jul-17 Aug-17 Sep-17 Oct-17 Nov-17                 Dec-17    Jan-18 Feb-18      Mar-18     Apr-18    May-18
Revenue
                           $ -
                           $ -          $ -      $-    $ -       $ -      $ -    $   -    $    -    $   -      $ -      $   -      $    -    $    -

Operating expenses               (20)     (20)    (20) (1,666)     (34)    (325) (20,020) (165,421) (67,407)         0 (355,449)       (120) (116,778)


Net Income (Loss)                (20)     (20)    (20) (1,666)     (34)    (325) (20,020) (165,421) (67,407)         0 (355,449)       (120) (116,778)
                                                                                                                                                                                                    14
                                                                                                                                                         Case 17-11213 Doc 557 Filed 05/03/19 Entered 05/03/19 14:13:39 Main Document Page 5 of
Mar 2019 Income Statement
Schedule 2-C
Case Number: 17-11213
First NBC Bank Holding Company
                                     Income Statement, cont'd.




                           Jun-18        Jul-18   Aug-18   Sep-18       Oct-18     Nov-18      Dec-18             Jan-19     Feb-19      Mar-19
Revenue

                           $     -   $      -     $   -    $   -    $       -      $    -      $       -      $       -      $    -      $       -

Operating expenses         (62,143) (119,270) (62,669) (101,651)         (3,270)       (827)       (50,686)       (54,123)       (587)       (25,719)


Net Income (Loss)          (62,143) (119,270) (62,669) (101,651)         (3,270)       (827)       (50,686)       (54,123)       (587)       (25,719)
                                                                                                                                                                                                   14
                                                                                                                                                        Case 17-11213 Doc 557 Filed 05/03/19 Entered 05/03/19 14:13:39 Main Document Page 6 of
Case 17-11213 Doc 557 Filed 05/03/19 Entered 05/03/19 14:13:39 Main Document Page 7 of
                                           14

Case Name: In re First NBC Bank Holding Company
Case Number: 17-11213
MONTHLY OPERATING REPORT
Activity from: 3/1/19 to 3/31/2019
Schedule 2-D
                                                                            Monthly
                                                            DIP              Total

                                                        Acct#***284
                                                                            Mar-19

 1.   BOOK BALANCE AS OF 3/1/19                                837,037      837,037

 2.   RECEIPTS                                                         0              0

 3.   TRANSFERS IN (Internal Transfers)                                0              0

 4. DISBURSEMENTS
   a. U.S. Trustee Quarterly Fees                                                   0
   b. All Other Disbursements                                     -25,719     -25,719

 5.   TRANSFERS OUT (Internal Transfers)                               0              0

      NET CHANGE IN CASH                                          -25,719     -25,719

      BOOK BALANCE AS OF 3/31/19                               811,318        811,318

      ADD: OUTSTANDING CHECKS                                          0              0

 4.   BANK BALANCE AS OF 3/31/19                               811,318        811,318


      Notes:
Case 17-11213 Doc 557 Filed 05/03/19 Entered 05/03/19 14:13:39 Main Document Page 8 of
                                           14


   Case Name: In re First NBC Bank Holding Company
   Case Number: 17-11213
   Schedule 2-D
   Quarterly U.S. Trustee Fees

                   Quarterly Fee Schedule

   Month Ended                 Mar-19

                              Cash                   Quarterly
                          Disbursements                Fee

     January              $         53,473
     February             $            587
     March                $         25,719
                          $         79,779           $    975

     April
     May
     June
                                         $0

     July
     August
     September
                                          $0

     October
     November
     December
                                          $0
Case 17-11213 Doc 557 Filed 05/03/19 Entered 05/03/19 14:13:39 Main Document Page 9 of
                                           14

Case Name: In re First NBC Bank Holding Company
Case Number: 17-11213
MONTHLY OPERATING REPORT
Activity from: 3/1/19 to 3/31/2019
Schedule 2-D
                                        Statement of Receipts and Disbursements
                                        As of March 31, 2019

Receipts

Total Receipts                         $         -

Disbursements
Post petition Payables                 $     (25,719)
UST fees
Total Disbursements                    $     (25,719)



Net Change                             $     (25,719)
Case 17-11213 Doc 557 Filed 05/03/19 Entered 05/03/19 14:13:39 Main Document Page 10 of
                                           14

Case Name: In re First NBC Bank Holding Company
Case Number: 17-11213
Schedule 2-D
                                      Disbursement Journal
                                                  Mar-19



                                                                                     Disbursement
    Date        Check#               Payee                      Description             Amount
    3/11/2019    1037           Computer Share             Feb service fee/epenses   $     (859.01)
    3/16/2019    1038          Jeffrey D Sternklar          Fee application Order    $ (24,859.76)

Subtotal - non-UST disbursements                                                     $   (25,718.77)


Total disbursements                                                                  $   (25,718.77)
Case 17-11213 Doc 557 Filed 05/03/19 Entered 05/03/19 14:13:39 Main Document Page 11 of
                                           14

Case Name: In re First NBC Bank Holding Company
Case Number: 17-11213

MONTHLY OPERATING REPORT
Activity from: 3/1/19 to 3/31/2019
Schedule 2-E

POST-PETITION ACCOUNTS PAYABLE AGING REPORT


Trade payables                                    $      -
Professional Fees                                 $   58,888

Total                                             $   58,888
Case 17-11213 Doc 557 Filed 05/03/19 Entered 05/03/19 14:13:39 Main Document Page 12 of
                                           14

Case Name: In re First NBC Bank Holding Company
Case Number: 17-11213
Schedule 2-E
SUPPORTING SCHEDULE
For Period March 1, 2019 to March 31, 2019

                   ACCOUNTS RECEIVABLE AGING REPORT

              ACCOUNT NAME                        AMOUNT DUE
Case 17-11213 Doc 557 Filed 05/03/19 Entered 05/03/19 14:13:39 Main Document Page 13 of
                                           14

Case Name: In re First NBC Bank Holding Company
Case Number: 17-11213
Schedule 2-E


        SUPPORTING SCHEDULES
        For Period March 1, 2019 to March 31, 2019

                                        INSURANCE SCHEDULE

        The Debtor does not own or lease any property; nor, does the Debtor maintain any
        employees. Accordingly, the Debtor believes that there are no assets for which
        insurance coverage is required.
Case 17-11213 Doc 557 Filed 05/03/19 Entered 05/03/19 14:13:39 Main Document Page 14 of
                                           14


   Case Name: In re First NBC Bank Holding Company
   Case Number: 17-11213
   Schedule 2-F

                                            Narrative
    During the month of March, the Debtor retained Globic Advisors as limited noticing
    agent in connection with plan notices; and, continued to work with the Official
    Committee of Unsecured Creditors to address issues related to the joint chapter 11 plan.
